Citation Nr: 1041847	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-13 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a lumbar spine 
disorder including as secondary to the service-connected right 
and left knee, and right ankle disabilities.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left ankle disorder 
including as secondary to the service-connected right and left 
knee, and right ankle disabilities.  

3.  Entitlement to service connection for a lumbar spine disorder 
including as secondary to the service-connected right and left 
knee, and right ankle disabilities.  

4.  Entitlement to service connection for a left ankle disorder 
including as secondary to the service-connected right and left 
knee, and right ankle disabilities.  




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to June 1983.  
He also had service with the Army Reserve.  

These matters come to the Board of Veterans' Appeals (Board) from 
a June 2005 rating decision of the RO.  

Of preliminary importance, the claims of service connection for a 
lumbar spine disorder and for a left ankle disorder have been 
previously denied in.  

The most recent attempt by the Veteran to reopen these claims was 
received by VA in February 2005.  Although the RO adjudicated the 
claims on the merits in the June 2005 rating decision, the Board 
is required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  For this reason, the Board has 
characterized the issues as set forth on the title page.  

During the course of his appeal, the Veteran requested a 
videoconference hearing before the Board.  The Veteran contacted 
the RO in July 2010 and indicated that he was unable to attend 
his scheduled hearing.  Thus, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (2010).  

The reopened claims of service connection for a lumbar spine 
disorder and for a left ankle disorder including as secondary to 
the service-connected right and left knee, and right ankle 
disabilities are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  A November 2004 rating decision denied the Veteran's claims 
of service connection for a lumbar spine disorder and for a left 
ankle disorder; the Veteran was notified in writing of the RO's 
determination, but did not appeal.  

2.  The evidence submitted since the November 2004 rating 
decision is new as it is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial, 
and relates to an unestablished fact necessary to substantiate 
the claims of service connection for a lumbar spine disorder and 
for a left ankle disorder.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for a lumbar spine disorder.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 
3.156, 3.159 (2010).  

2.  New and material evidence has been received to reopen the 
claim of service connection for a left ankle disorder.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 
3.156, 3.159 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, a full discussion of VCAA is not required at this 
time.  


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  

However, with exception, 38 U.S.C.A. § 5108 provides that if new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

If the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new and 
material is neither required nor permitted.  Id.  at 1384; see 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously 
submitted to agency decision makers.  

"Material" evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  

By way of procedural background, as noted, in a final rating 
decision, dated in February 1994 and issued in March 1994, the RO 
denied service connection for a left ankle disorder, based on a 
finding that service treatment records were negative for 
complaints of or treatment for a left ankle disorder.  

The Veteran perfected his appeal and filed a VA Form 9, Appeal to 
Board of Veterans' Appeals, received in August 1994, with the 
Board, and the RO issued another rating decision in October 1995 
that again denied the claim.  

In August 1996 the Veteran filed a claim of service connection 
for a spine disorder, which the RO denied in a rating decision, 
dated in January 1997 and issued in February 1997.  The Board 
issued a decision in September 1998 that denied the claim of 
service connection for a left ankle disorder.  

More recently, in December 2003 the Veteran filed his request to 
reopen his claims for service connection for a back disorder and 
for a left ankle disorder.  In a rating decision dated in 
November 2004 and issued in December 2004, the RO denied service 
connection for a lumbar spine disorder and for a left ankle 
disorder.  

A petition to reopen these claims was denied by the RO in a 
subsequent decision, dated in June 2005.  The Veteran filed a 
timely appeal in December 2005.  

The evidence added to the record includes various statements in 
support of the claim received from the Veteran and his 
representative.  

Additionally, VA and private treatment records, dated from August 
2001 to April 2010, reveal ongoing treatment for the Veteran's 
lumbar spine and left ankle disorders.  Further, limited service 
treatment records were added to the claims file in July 2007.  

Based on a review of the entire record, the Board finds that the 
evidence added since the November 2004 rating decision provides a 
more complete picture of the circumstances surrounding the origin 
of the Veteran's claimed lumbar spine and left ankle disorders, 
and thus is new and material.  See Hodge v. West, 115 F.3d 1356, 
1363 (Fed. Cir. 1998).  

Specifically, the Veteran's and his representative's written 
statements, along with VA and private treatment records, and 
service treatment records, are new, in that they are evidence 
received after the June 2005 rating decision.  

The corroborating statements indicating in-service treatment for 
lumbar spine and left ankle disorders, as well as current 
treatment records revealing treatment for the lumbar spine and 
left ankle are also material in that they tend to relate to a 
previously unestablished fact in support of the claim.  

Therefore, this evidence is new and material, and the claim is 
reopened and subject to further review.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a lumbar spine disorder; the 
appeal to this extent is allowed, subject to further action as 
discussed hereinbelow.  

As new and material evidence has been received to reopen the 
claim of service connection for a left ankle disorder; the appeal 
to this extent is allowed, subject to further action as discussed 
hereinbelow.  


REMAND

In view of the favorable decision to reopen the claim of service 
connection for a low back disability, the RO must now consider 
the issue on a de novo basis.  

The Veteran contends that his current lumbar spine and left ankle 
disorders are due to an altered gait as the result of his 
service-connected right and left knee, and right ankle 
disabilities (see VA Form 21-4138, Statement in Support of Claim, 
dated in March 2004), or that service connection should be 
established for the lumbar spine and left ankle disabilities on a 
direct basis due to injuries sustained in service.  Specifically, 
with respect to the claimed lumbar spine disorder, the Veteran 
asserts that he fell from a two story window and landed on his 
back in service.  

Significantly, the Board notes that the majority of the Veteran's 
service treatment records are unavailable for review.  The United 
States Court of Appeals for Veterans Claims (Court) has noted 
that when "VA is unable to locate a claimant's records, it should 
advise him to submit alternative forms of evidence to support his 
claim and should assist him in obtaining sufficient evidence from 
alternative sources."  Washington v. Nicholson, 19 Vet. App. 362, 
369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  

In response to the RO's requests for the Veteran's service 
treatment records, the National Personnel Records Center (NPRC) 
and the North Carolina Office of the Adjutant General indicated 
that they were unable to locate his service treatment records.  

The Veteran was advised of the unavailability of his service 
treatment records in notice letters dated in December 1993, May 
1994, September 2005, October 2005, and November 2006, which also 
requested that the Veteran submit records and other evidence that 
could establish his claims for service connection.  

Further, a March 2007 Formal Finding on the Unavailability of 
Service Medical Records, a March 2007 Formal Finding on the 
Unavailability of Clinical Treatment Records for the Period June 
1, 1979 through June 30, 1979 from Madigan Army Hospital, Ft. 
Lewis, and a March 2007 Formal Finding on the Unavailability of 
Clinical Treatment Records for the Period March 1, 1974 through 
August 31, 1974 from Martin Army Hospital, reflects that,  after 
several attempts were made to obtain the medical records from the 
NPRC, National Guard Adjutant General, and Army Reserve Command, 
these records are unavailable for review.  

The Board is cognizant that when service treatment records are 
lost or missing, the Court has held that VA has a heightened duty 
"to consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to explain 
its decision when the veteran's medical records have been 
destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that a December 2003 statement from a former 
service member who was stationed with the Veteran in Fort 
Benning, Georgia from 1973 to 1975 reflects observations that in 
the spring of 1974, while the unit was participating in a 
training exercise at the mount site, the Veteran was observed to 
fall from a second story window while climbing a rope and land on 
his back.  The former service member noted that the Veteran did 
not complain about his back hurting at the time, but that over 
the years up to the present he complained of pain in his back.  

In conjunction with the current appeal, VA examinations of the 
ankle were conducted in August 1993, October 1997, which reflect 
findings of bilateral ankle pain, minimal early spurring 
involving the Achilles tendinous insertion on the left calcaneus 
and left ankle pain.  

However, neither examiner addressed the question of whether the 
Veteran's claimed left ankle disorder was incurred in or 
aggravated by service.  Further, in November 2004 the Veteran was 
scheduled for VA examinations of the ankle and lumbar spine; 
however, he failed to report for them.  

Private and VA treatment records show treatment for chronic neck 
and back pain, bilateral ankle pain, degenerative arthritis of 
the ankles, minimal degenerative spurring associated with both 
malleoli, heterotrophic bony ossifications/calcifications 
associated with the posterior talar distribution, no intrinsic 
bony pathology noted, degenerative articular facet changes 
without disc degeneration, disc herniation or spinal stenosis 
identified, diffuse joint pain and osteoarthritis in the 
lumbosacral spine, degenerative joint disease of the lumbosacral 
spine, lumbar strain, findings suggestive of early right-sided 
spondylolysis at L5, minimal degenerative changes of the lumbar 
spine involving L3 to L4, acute traumatic lumbo-sacral 
sprain/strain syndrome accompanied by myofascitis and radiculitis 
complicated by lumbar disc syndrome, left sciatica and muscle 
spasms, and disc protrusions at L2 and L3.  

Notably, a November 1998 private treatment record reflects that 
the Veteran was involved in a motor vehicle accident in November 
1998.  A November 2008 private treatment record indicates a 
history of treatment for injuries sustained from a slip and fall 
in October 2008.  

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains 
competent lay or medical evidence of a current disability, 
establishes that the Veteran suffered an event, injury or disease 
in service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010).  

Here, the Veteran is competent to describe experiencing the 
symptoms of a lumbar spine and a left ankle disorder since 
service that is related to injuries sustained in service as well 
as to the service-connected right and left knee, and right ankle 
disabilities.  

The Veteran in this case has not yet undergone a VA spine 
examination to address the etiology of his claimed lumbar spine 
disorder, nor has a VA examiner provided an opinion regarding the 
nature and etiology of his claimed left ankle disorder.  

Moreover, the Veteran has still not undergone a VA examination 
that addresses whether either of his claimed disorders were 
caused or aggravated by his service-connected right and left 
knee, and right ankle disabilities.  

As such, VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Accordingly, the Board finds that a new VA examination is 
necessary in order to fairly decide his claim.  McLendon v. 
Nicholson, 20 Vet. App. (2006).  

Since the claims file is being returned it should be updated to 
include VA treatment records compiled since April 2010.  See 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Finally, VA is required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2010).  

The claims file indicates that the Veteran may be in receipt of 
Social Security Administration (SSA) benefits; because SSA 
records are potentially relevant to the Board's determination, VA 
is obliged to attempt to obtain and consider those records.  38 
U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2010); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  
Therefore, this appeal must also be remanded to obtain the 
Veteran's complete SSA record.  

Accordingly, the reopened claims are REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps to 
associate with the claims folder VA 
treatment records pertaining to the Veteran 
that are dated from April 2010.  

2.  The RO should request, directly from 
the SSA, complete copies of any 
determination on a claim for disability 
benefits from that agency, together with 
the medical records that served as the 
basis for any such determination.  All 
attempts to fulfill this development should 
be documented in the claims file.  If the 
search for these records is negative, that 
should be noted and the Veteran must be 
informed in writing.  

3.  Then the RO should schedule the Veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
lumbar spine disorder.  The Veteran's 
claims file and a copy of this remand 
should be made available to the examiner 
for review.  All necessary studies and 
tests must be conducted.  

The examiner is requested to: (a) Identify 
any currently diagnosed lumbar spine 
disorder; (b) Identify the approximate date 
of onset for any chronic acquired 
disability identified in (a); (c) Opine 
whether any current lumbar spine disorder 
was incurred in or aggravated by active 
military service; (d) Opine whether it is 
at least as likely as not that any current 
peripheral vestibular disorder was 
proximately caused by or due to the 
Veteran's service-connected right and left 
knee or right ankle disabilities; (e) Opine 
whether it is at least as likely as not 
that any diagnosed lumbar spine disorder 
has been permanently aggravated by a 
service-connected disability (Aggravation 
is defined for legal purposes as a 
permanent worsening of the underlying 
condition versus a temporary flare-up of 
symptoms).  

A supporting medical rationale is requested 
for each opinion offered.  

4.  The RO should also schedule the Veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
left ankle disorder.  The Veteran's claims 
file and a copy of this remand should be 
made available to the examiner for review.  
All necessary studies and tests must be 
conducted.

The examiner is requested to: (a) Identify 
any currently diagnosed left ankle 
disorder; (b) Identify the approximate date 
of onset for any chronic acquired 
disability identified in (a); (c) Opine 
whether any current left ankle disorder was 
incurred in or aggravated by active 
military service; (d) Opine whether it is 
at least as likely as not that any current 
left ankle disorder was proximately caused 
by or due to the Veteran's service-
connected right and left knee, or right 
ankle disabilities; (e) Opine whether it is 
at least as likely as not that any 
diagnosed left ankle disorder has been 
permanently aggravated by a service-
connected disability (Aggravation is 
defined for legal purposes as a permanent 
worsening of the underlying condition 
versus a temporary flare-up of symptoms).  

A supporting medical rationale is requested 
for each opinion offered.  

5.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claims in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the RO should 
furnish the Veteran and his representative 
with a fully responsive Supplemental 
Statement of the Case and afford them with 
a reasonable opportunity for response.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


